548 S.E.2d 740 (2001)
353 N.C. 522
Robert BACON, Elton McLaughlin and Richard Eugene Cagle, on behalf of themselves and all others similarly situated, Plaintiffs,
v.
R.C. LEE, Warden, North Carolina Central Prison; Michael F. Easley, Governor of North Carolina; and Roy Cooper, Attorney General of North Carolina, Defendants.
No. 209A91-4.
Supreme Court of North Carolina.
May 15, 2001.
Edwin W. Welch, Valerie B. Spalding, Barry S. McNeill, Special Deputy Attorney Generals, C. Colon Willoughby, Jr., District Attorney, for Lee et al.
Thomas F. Loflin, III, Durham, for Bacon.
Kirk Osborn, Chapel Hill, for Cagle.
Stephen R. Greenwald, New York, NY, for McLaughlin.

ORDER
This matter is before the Court upon the State's Emergency Petitions for Writs of Certiorari, Prohibition, and Supersedeas and Motion to Vacate Superior Court's Order and to Dismiss Bacon's Civil Complaint. The State specifically petitions this Court, pursuant to N.C.R.APP.P. 2, to vacate the temporary restraining order entered by the Honorable David Q. LaBarre, Superior Court Judge Presiding, on Monday, 14 May 2001, effectively prohibiting the Governor of North Carolina from proceeding with meetings scheduled to commence on Tuesday, 15 May 2001, at 1:30 p.m. to allow the Governor to gather information from the parties as to the appropriateness of executive clemency in the case of Robert Bacon, Jr.
Upon consideration of the State's emergency petition, pursuant to N.C.R.App.P. 2, the temporary restraining Order entered by the trial court is hereby vacated to the extent it prohibits or restrains the Governor from conducting a clemency hearing in the case of Robert Bacon, Jr., pursuant to his express authority under Article III, Section (6) of the Constitution of North Carolina.
By order of the Court in conference, this 15th day of May, 2001, at 11:37 a.m.